DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed on 10/22/2021. Claims 1-20 are pending in the case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,4, 6, 8, 11, 13, 15, 18, and 20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 10, 12, and 13 of US 11157134 B2, Although the claims at issue are not identical they are not patentably distinct from each other because: the independent claims of  US 11157134 B2 contain elements of claim 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable.

Instant Application 17/508280
 US 11157134 B2
claims 1, 8, and 15.   A method, comprising:












receiving a selection of the selectable account element; 

 in direct response to receiving the selection of the selectable account element, replacing the first interface with 

receiving a textual message responding to the media item; 

 transmitting the textual message to the sending user; and

displaying the textual message in a text display area in the second 
interface. 



 the content is organized based on two 
hierarchical tiers, with a first hierarchical tier corresponding to the sending 
user account and a second hierarchical tier corresponding to the content, 
messages in the messaging inbox are each organized under and assigned to a 
particular graphical or audio content item, and the first interface comprises 
an account element associated with the sending user account and a preview of 
the content;  

receiving a selection of the account element; and

 in response to receiving the selection of the account element, displaying a second interface of the messaging inbox 


wherein the content is ephemeral content 
configured to expire under predefined conditions such that the visualization 
element will not display expired content, and the preview of the content in the 
first interface is a distorted preview of the ephemeral content.




plurality of media items in the first interface. 
Claims 6 and 13, The medium of claim 2, wherein the sending user account is associated with a plurality of content items, and further storing instructions configured 
to cause one or more processors to display a preview of the content items in 
the first interface. 
 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Howarth et al. (US 20160299657 A1, hereinafter Howarth) in view of Grossman et al. (US 20150094106 A1, hereinafter Grossman).

As to independent claim 1,  Howarth teaches a method, comprising: displaying, on a display, a first interface for a messaging inbox associated with a receiving user, the first interface displaying a selectable account element associated with a conversation involving the receiving user and a sending user (“an email application on a handheld, touch-enabled device typically provides a content item list view in the form of a list of email messages in an inbox.  The inbox is typically displayed over the full screen of 
the device.” Paragraph 0004);  
receiving a selection of the selectable account element (“A user can traverse through the inbox to select a message to read.” Paragraph 0004); 
 in direct response to receiving the selection of the selectable account element, replacing the first interface with a second interface configured to display a media item comprising an image or a video received from the sending user, wherein the second interface is configured to display the media item in a manner such that the media item substantially fills at least one of the dimensions of the display (“The email application then displays the selected message in an email reader or editor, which serves as a content view, and replaces the list view, and likewise covers the full screen.  Other examples of applications that use a content list/content viewer model include photo 
Howarth does not appear to expressly teach receiving a textual message responding to the media item; 
 transmitting the textual message to the sending user; and
 displaying the textual message in a text display area in the second 
interface.
	Grossman teaches receiving a textual message responding to the media item (Fig. 3 message 344); 
transmitting the textual message to the sending user (message 344 sent); and displaying the textual message in a text display area in the second interface
(“FIG. 3 shows an example interface 320 produced by the image-message app 232 on a mobile device 300. The interface includes a visual element 330; in this case a photograph of a canyon.  On top of the visual element 330 is superimposed a message stream 340 comprised of three message "bubbles" 342, 344, 346.” Paragraph 0039).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Howarth to comprise receiving a textual message responding to the media item; transmitting the textual message to the sending user; and displaying the textual message in a text display area in the second interface. One would have been motivated to make such a modification, because it “emphasizes that these communications directly concern photograph” Grossman paragraph 0039 last sentence).


As to dependent claim 2, Howarth teaches the method of claim 1, Howarth does not appear to expressly teach wherein the text area is superimposed on the media item. 
Grossman teaches wherein the text area is superimposed on the media item (“the visual element 330 is superimposed a message stream 340 comprised of three message "bubbles" 342, 344, 346.” paragraph 0039).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Howarth to comprise wherein the text area is superimposed on the media item. One would have been motivated to make such a modification, because it “emphasizes that these communications directly concern photograph” Grossman paragraph 0039 last sentence).

As to dependent claim 3, Howarth teaches the method of claim 1, Howarth does not appear to expressly teach the method further comprising: receiving a second textual message from the sending user; and superimposing the second textual message on the media item as a response to the textual message. 
Grossman teaches receiving a second textual message from the sending user; and superimposing the second textual message on the media item as a response to the textual message (“the visual element 330 is superimposed a message stream 340 comprised of three message "bubbles" 342, 344, 346.” paragraph 0039).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Howarth 

As to dependent claim 5, Howarth teaches the method of claim 1, Howarth further teaches the method comprising: receiving a navigation gesture in the second interface (“The touch input is initiated in a first position 905 (FIG. 9A) and 920 (FIG. 9B)” paragraph 0209); and 
advancing to a next media item received from the sending user (“FIG. 9A-9B illustrate in schematic form a user interface displaying a second content item 915 (FIG. 9A) and 930 (FIG. 9B) from the content item list in response to the movement 908 (FIG. 9A) and 928 (FIG. 9B) of the touch input.” Paragraph 0209).
 
As to dependent claim 7, Howarth teaches the method of claim 1, Howarth does not appear to expressly teach the method further comprising: receiving a second media item from the sending user; and generating a new conversation associated with the second media item.  
Grossman teaches receiving a second media item from the sending user (a second visual element 330, i.e. photograph maybe received); and 
generating a new conversation associated with the second media item (messages “bubbles” corresponding to the received med item maybe generated).  


Claim 8-10, 12, and 14 reflect a non-transitory computer-readable storage medium embodying the limitations of claim 1-3, 5, and 7 and therefore rejected under the same rationale as above.

Claim 15-17, and 19 reflect a computer apparatus embodying the limitations of claim 1-3 and 5 and therefore rejected under the same rationale as above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Howarth in view of Grossman et al., and Dascola et al. (U.S. 2017/0046024).

As to dependent claim 4, Howarth teaches the method of claim 3, Howarth does not appear to expressly teach the method further comprising progressively dimming, blurring, or darkening the media item in response to each new textual message. 
Dascola teaches a device concurrently displaying a background user interface and a first version of a notification associated with a first application [abstract]. Dascola 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Howarth and Grossman to comprise progressively dimming, blurring, or darkening the media item in response to each new textual message. One would have been motivated to make such a modification to achieved an efficient system and method for manipulating user interfaces.

Claim 11 reflects a non-transitory computer-readable storage medium embodying the limitations of claim 4 and therefore rejected under the same rationale as above.

Claim 18 reflects a computer apparatus embodying the limitations of claim 4 and therefore rejected under the same rationale as above.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Howarth in view of Grossman et al., and Thorsen et al.(US 20120185797 A1, hereinafter Thorsen).

claim 6, Howarth teaches the method of claim 1, Howarth does not appear to expressly teach wherein the sending user is associated with a plurality of media items, and further comprising displaying a preview of the plurality of media items in the first interface. 
Thorsen teaches wherein the sending user is associated with a plurality of media items, and further comprising displaying a preview of the plurality of media items in the first interface (Fig. 5, paragraph 0051, the sub-items 505, 510, 515, and 520 include additional preview items such as,…attachment previews,). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Howarth and Grossman to comprise wherein the sending user is associated with a plurality of media items, and further comprising displaying a preview of the plurality of media items in the first interface. One would have been motivated to make such a modification to achieved an efficient system and method for manipulating user interfaces.
Claim 13 reflects a non-transitory computer-readable storage medium embodying the limitations of claim 6 and therefore rejected under the same rationale as above.

Claim 20 reflects a computer apparatus embodying the limitations of claim 6 and therefore rejected under the same rationale as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171